

114 S2139 RS: Small Contractors Improve Competition Act of 2015
U.S. Senate
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 308114th CONGRESS1st SessionS. 2139IN THE SENATE OF THE UNITED STATESOctober 6, 2015Mr. Vitter (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipDecember 2, 2015Reported by Mr. Vitter, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Small Business Act to prohibit the use of reverse auctions for the procurement of
			 covered contracts.
	
 1.Short titleThis Act may be cited as the Small Contractors Improve Competition Act of 2015.
		2.Limitations on reverse auctions
 (a)Sense of CongressIt is the sense of Congress that, when used appropriately, reverse auctions may improve procurement by the Federal Government of commercially available commodities by increasing competition, reducing prices, and improving opportunities for small businesses.
 (b)Limitations on reverse auctionsThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)by redesignating section 47 as section 48; and
 (2)by inserting after section 46 the following:  47.Limitations on reverse auctions for covered contracts (a)DefinitionsIn this section—
 (1)the term contracting officer has the meaning given the term in section 2101 of title 41, United States Code; (2)the term covered contract means a contract—
 (A)for design and construction services; (B)for goods purchased to protect Federal employees, members of the Armed Forces, or civilians from bodily harm; or
 (C)for goods or services other than those goods or services described in subparagraph (A) or (B)— (i)to be awarded based on factors other than price and technical responsibility; or
 (ii)if awarding the contract requires the contracting officer to conduct discussions with the offerors about their offer;
 (3)the term design and construction services means— (A)site planning and landscape design;
 (B)architectural and interior design; (C)engineering system design;
 (D)performance of construction work for facility, infrastructure, and environmental restoration projects;
 (E)delivery and supply of construction materials to construction sites; (F)construction, alteration, or repair, including painting and decorating, of public buildings and public works; and
 (G)architectural and engineering services, as defined in section 1102 of title 40, United States Code; (4)the term responsible source has the meaning given the term in section 113 of title 41, United States Code; and
 (5)the term reverse auction, with respect to procurement by an agency, means an auction between a group of offerors who compete against each other by submitting offers for a contract or task or delivery order with the ability to submit revised offers with lower prices throughout the course of the auction.
 (b)Prohibition on using reverse auctions for covered contractsIn the case of a covered contract, a reverse auction may not be used if the award of the covered contract is to be made under—
 (1)section 8(a); (2)section 8(m);
 (3)section 15(a); (4)section 15(j);
 (5)section 31; or (6)section 36.
 (c)Limitations on using reverse auctionsIn the case of the award of a contract made under a provision of law described in paragraphs (1) through (6) of subsection (b) that is not a covered contract, a reverse auction may be used for the award of such a contract only if the following requirements are met:
 (1)Decisions regarding use of a reverse auctionSubject to paragraph (2), the following decisions with respect to such a contract shall only be made by a contracting officer:
 (A)A decision to use a reverse auction as part of the competition for award of such a contract. (B)Any decision made after the decision described in subparagraph (A) regarding the appropriate evaluation criteria, the inclusion of vendors, the acceptability of vendor submissions (including decisions regarding timeliness), and the selection of the winner.
									(2)Training required
 (A)In generalOnly a contracting officer who has received training on the appropriate use and supervision of reverse auctions may use or supervise a reverse auction for the award of such a contract.
 (B)TrainingThe training described in subparagraph (A) shall be provided by, or similar to the training provided by, the Defense Acquisition University as described in section 824 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3436) (10 U.S.C. 2304 note).
 (3)Number of offers; revisions to bidsA Federal agency may not award such a contract using a reverse auction if— (A)only 1 offer is received; or
 (B)offerors do not have the ability to submit revised bids with lower prices throughout the course of the auction.
 (4)Technically acceptable offersA Federal agency awarding such a contract using a reverse auction shall evaluate the technical acceptability of offers only as technically acceptable or unacceptable.
 (5)Use of price rankingsA Federal agency may not award such a contract using a reverse auction if at any time during the procurement process the Federal agency misinforms an offeror about the price ranking of the last offer of the offeror submitted in relation to offers submitted by other offerors.
 (6)Use of third-party agentsIf a Federal agency uses a third-party agent to assist with the award of such a contract using a reverse auction, the Federal agency shall ensure that—
 (A)inherently governmental functions are not performed by private contractors, including by the third-party agent;
 (B)information on the past contract performance of offerors created by the third-party agent and shared with the Federal agency is collected, maintained, and shared in compliance with section 1126 of title 41, United States Code;
 (C)information on whether an offeror is a responsible source that is created by the third-party agent and shared with the Federal agency is shared with the offeror and complies with section 8(b)(7); and
 (D)disputes between the third-party agent and an offeror may not be used to justify a determination that an offeror is not a responsible source or to otherwise restrict the ability of an offeror to compete for the award of a contract or task..
				3.Surety bond requirements and amount of guarantee
 (a)Surety bond requirementsChapter 93 of title 31, United States Code, is amended— (1)by adding at the end the following:
					
 9310.Individual suretiesIf another applicable Federal law or regulation permits the acceptance of a bond from a surety that is not subject to sections 9305 and 9306 and is based on a pledge of assets by the surety, the assets pledged by such surety shall—
 (1)consist of eligible obligations described under section 9303(a); and (2)be submitted to the official of the Government required to approve or accept the bond, who shall deposit the obligations as described under section 9303(b).; and
 (2)in the table of sections, by adding at the end the following: 9310. Individual sureties.. (b)Amount of surety bond guarantee from Small Business AdministrationSection 411(c)(1) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(c)(1)) is amended by striking 70 and inserting 90.
 (c)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.December 2, 2015Reported with amendments